AGREEMENT
FOR
CORPORATE RESTRUCTURING


THIS AGREEMENT, made this 29th day of October, 2007 by and among CALM SEAS
CAPITAL LLC, a Nevada limited liability company with its principal office
located at 2425 West Loop South, Suite 200, Houston, Texas 77027 (hereinafter
“Calm Seas”) and the undersigned shareholders of CONTINAN, INC., a Nevada
corporation with its principal office located at 4640 Admiralty Way, Suite 500,
Marina del Rey, California 90292 (hereinafter collectively “Shareholders” and
individually by their names), VOCALENVISION, INC., a California corporation with
its principal office located at 4640 Admiralty Way, Suite 500, Marina del Rey,
California 90292 (hereinafter “Vocalenvision”) and CONTINAN, INC., a Nevada
corporation with its principal office located at 4640 Admiralty Way, Suite 500,
Marina del Rey, California 90292 (hereinafter “CONTINAN”),


WITNESSETH THAT:


WHEREAS, CONTINAN [formerly “Texxon, Inc.”] acquired Vocalenvision, Inc.
(“Vocalenvision”) [formerly “TelePlus, Inc.”] in May 2006 and has operated
through such subsidiary since, CONTINAN merely being a holding company with no
operations of its own;


WHEREAS, Vocalenvision has operated at a loss and currently inter alia has (i)
debts and liabilities of over $1,500,000, (ii) negative bank account balances,
(iii) liabilities to attorneys and accountants which inhibit completion of the
Form 10-QSB to be filed with the SEC by November 14th, and (iv) unpaid payroll
tax liabilities to the IRS of over $60,000;


WHEREAS, CONTINAN has been unable to attract investment funding, except from
certain specific sources, such as First Bridge Capital, all of which sources
decline to invest further funds;


WHEREAS, the managements of Vocalenvision and CONTINAN, as well as the
Shareholders, desire to avoid a financial deadlock situation for the company and
to continue its ongoing business activities and to avoid the risk of having to
consider the filing of a petition for reorganization ( chapter 11) or a
bankruptcy  ( chapter 7 ) and are seeking the best constructive solution to the
funding problem";


WHEREAS, CALM SEAS has proposed a restructuring of CONTINAN Vocalenvision which
will (i) remove the burden and costs of SEC filings from the Vocalenvision
operations, (ii) permit Vocalenvision to remain as a public company, but to be
non-reporting so as to have access to alternative funding, such as Rule 504;


NOW, THEREFORE, intending to be legally bound, and in consideration of the
mutual promises contained herein, the parties have agreed, and do hereby agree,
as follows:


1. (a) CALM SEAS shall, at its sole cost and expense, acquire a so-called “Pink
Sheet” shell company to be the purchaser of Vocalenvision from Continan.


(b) Vocalenvision shall assume and agree to pay those specific debts,
liabilities and accounts payable appearing on the books of CONTINAN which are,
however, debts, liabilities and accounts payable of Vocalenvision or related to
its operations. Such items shall include unpaid salaries, wages, and consulting
fees, as well as other general and overhead expenses. The liabilities relating
to SEC compliance and filings, corporate bookkeeping, accounting and CONTINAN’s
auditors, and the IRS payroll tax liabilities shall be retained by CONTINAN. It
is the specific assumption of CALM SEAS that there will be no other debts,
liabilities or accounts payable remaining on the books of CONTINAN; accordingly,
CONTINAN shall provide CALM SEAS, within three (3) business days of the
execution of this Agreement, time being of the essence, with a list of all other
debts, liabilities and accounts payable which are believed to be those of
CONTINAN rather than Vocalenvision. In the event of a disagreement, the parties
will attempt to resolve the disagreement but if it is not resolved CALM SEAS may
terminate this Agreement without liability or claim.


 
 

--------------------------------------------------------------------------------

 
 
(c) Claude Buchert, TeleNova, Inc., Helene Legendre and Humax West, Inc.,
together with the other Shareholders who were either (i) originally with
Vocalenvision when it was acquired as TelePlus or (ii) subsequently received
shares for services rendered to Vocalenvision, shall contribute their shares of
CONTINAN to the Pink Sheet shell company pursuant to Section 351 and shall
receive in exchange therefore, pro rata, shares of voting Preferred Stock which
taken together shall represent a controlling interest in such shell company. The
rights, preferences and limitations, together with the other designations of
such Preferred Stock shall be agreed upon between Shareholders (including Claude
Buchert, TeleNova, Inc., Helene Legendre and Humax West, Inc.) and CALM SEAS on
or before November 5, 2007. In the event of a disagreement, the parties will
attempt to resolve the disagreement but if it is not resolved Shareholders may
terminate this Agreement. CALM SEAS, using its counsel, shall bear the legal
fees and costs for the preparation of the Section 351 Agreement and the
Certificate of Designation, as well as the costs of the filing thereof.


(d) CONTINAN shall enter into a Plan and Agreement of Reorganization under
Section 368(a)(1)(B) of the Internal Revenue Code with the shell company,
whereby the shell company shall acquire Vocalenvision solely in exchange for
common stock at a value to be negotiated. Such transaction shall not close until
after the required waiting period after the mailing of an Information Statement.
CALM SEAS, using its counsel, shall bear the legal fees and costs of the
preparation of the Plan and Agreement, the Information Statement, and the share
exchange closing, as well as the costs of printing the Information Statement and
mailing it.


(e) Upon both (i) the execution by Claude Buchert, TeleNova, Inc., Helene
Legendre and Humax West, Inc. together with such others who were either (A)
originally with Vocalenvision when it was acquired as TelePlus or (B)
subsequently received shares for services rendered to Vocalenvision, who elect
to participate in such contribution, of the Section 351 Agreement and (ii) the
delivery to CALM SEAS’ counsel of their share certificates for Continan’s Common
Stock and all stock options and/or warrants held by them, properly assigned for
transfer to the shell company, CALM SEAS shall pay, directly to the attorneys
and accountants to whom amounts are due, all amounts past due for SEC filings
and the accounting required therefor. In addition, CALM SEAS shall pay all
amounts necessary to cause the preparation and filing of Form 10-QSB for the
quarter ended September 30, 2007.


(f) The shares of CONTINAN’s Common Stock and the stock options and/or warrants
contributed by the Shareholders to the shell company shall be paid over to CALM
SEAS in consideration of the payment by CALM SEAS of the various debts,
liabilities and accounts payable.


(g) The shares of Common Stock of the shell company issued to acquire
Vocalenvision shall be placed by CONTINAN into a Partial Liquidating Trust to be
distributed to the CONTINAN shareholders as of the date of the closing of the
Plan and Agreement of Reorganization between the shell company and the
Shareholders (i.e., twenty plus days after the mailing of the Information
Statement).


(h) Shareholders and CALM SEAS acknowledge that various persons and entities
have been issued stock options and/or warrants. Shareholders (especially Claude
Buchert and HELENE LEGENDRE) (i) shall assist CALM SEAS in securing the
agreement of all such persons to the cancellation of such upon the issuance to
them of replacement stock options and warrants by the shell company and (ii)
shall cause the shell company to issue such replacement stock options and
warrants in a timely manner. CALM SEAS, using its counsel, shall bear the legal
fees and costs of the preparation of the replacement stock options and warrants
and the cancellation agreements.


 
2

--------------------------------------------------------------------------------

 
 
(i) It is the specific intent of CALM SEAS to have CONTINAN become a “clean”
shell company as of the date of the closing of the Plan and Agreement of
Reorganization between the shell company and the Shareholders (i.e., twenty plus
days after the mailing of the Information Statement). Shareholders shall
cooperate in good faith, with all due speed, to accomplish that, including
causing either or both the shell company and Vocalenvision to execute,
acknowledge and deliver to CONTINAN such documents and instruments as may be
necessary or reasonable to formalize the “assumption and agreement to pay” of
the debts, liabilities and accounts payable as provided in subparagraph (b)
above in order to accomplish that. It shall be solely the responsibility of CALM
SEAS, however, to settle and pay those liabilities that remain on the books of
CONTINAN in order to cause CONTINAN to be “clean”. Claude Buchert, Helene
Legendre and the other potentially responsible officers and directors of
CONTINAN acknowledge that the payment by CALM SEAS of the IRS payroll tax
liability shall relieve them of any potential personal responsibility for the
“trust fund” portion thereof. Accordingly CALM SEAS shall withhold payment of
such liability until all other matters have been resolved.


(j) Helene Legendre is a director of CONTINAN. As the result of a prior
amendment to the Articles of Incorporation of CONTINAN, the Board of Directors
has the authority to declare a reverse split of the shares of CONTINAN’s Common
Stock. It is the intent of CALM SEAS to have a reverse stock split declared as a
part of the “clean-up” of CONTINAN. Helene Legendre shall vote for such reverse
stock split at such time as the Board shall consider it, time being of the
essence.


2. The parties acknowledge that there is a specific timeline for the proposed
transactions. The anticipated date for the sequential/simultaneous closings of
(i) the sale of Vocalenvision to the shell company and (ii) the acquisition by
CONTINAN of a new business is December 14, 2007. In order to permit the
attorneys and agents of the to-be-acquired business to do due diligence on
CONTINAN before such date, it is necessary to have CONTINAN “clean” by December
10, 2007. The sale of Vocalenvision, being substantially all of the assets of
CONTINAN, requires approval by a vote of a majority of the shareholders of
CONTINAN. While that can be accomplished by a Consent to Action by shareholders
holding a majority in the voting power, that requires the filing with the SEC
and the mailing to all of the shareholders of an “Information Statement”. The
timeline for that is to file the proposed Information Statement with the SEC on
or before November 7, 2007 and to mail it to shareholders on or before November
19, 2007. Likewise, the reverse stock split will require ten (10) days advance
notice to the NASD/FRINRA. The reverse stock split is to be effective on or
about November 30, 2007 so notification to the NASD/FINRA must be done by
November 19, 2007 and therefore the vote of the Board of Directors to effect the
reverse stock split shall be by such date. Time is of the essence of the
timeline and all parties shall cooperate to achieve it.


 
3

--------------------------------------------------------------------------------

 
 
3. CALM SEAS shall assist the shell company and Claude Buchert in securing an
arrangement for a Rule 504 offering. It shall be the responsibility of Claude
Buchert to negotiate such financing and the terms thereof. The shell company
shall bear the costs and expenses of such financing.


4. In the event that the timeline set forth in this Agreement cannot be met, or
is not met, due to delays occasioned by, or refusals to execute, acknowledge
and/or deliver documents by, or other non-cooperative actions by, Vocalenvision
and/or Shareholders or any of them, such causing party or parties shall be
responsible to CALM SEAS for all funds paid or advanced by CALM SEAS on account
of this Agreement, including fees and costs of CALM SEAS’ counsel.


IN WITNESS WHEREOF, the parties have executed this Agreement as of this 29th day
of October, 2007, intending to be legally bound thereby:



        VOCALENVISION, INC.  
   
   
    By:   /s/ Claude Buchert   Claude Buchert, President

        By:   /s/ Helene Legendre   Helene Legendre, Executive Vice President




        CONTINAN COMMUNICATIONS, INC.  
   
   
    By:   /s/ Claude Buchert   Claude Buchert, President and CEO

        By:   /s/ Helene Legendre   Helene Legendre, Executive Vice President

 

        CALM SEAS CAPITAL LLC  
   
   
    By:   /s/ Charles Bingham   Charles Bingham, Manager

 
 
4

--------------------------------------------------------------------------------

 
 

        SHAREHOLDERS:  
   
   
    By:   /s/ Claude Buchert   Claude Buchert

        By:   /s/ Helene Legendre   Helene Legendre

 

        TELENOVA LTD.  
   
   
    By:   /s/ John Caetano   John Caetano

 

        HUMAX WEST, INC.  
   
   
    By:   /s/ Peter Hayashi   Peter Hayashi

 
 
5

--------------------------------------------------------------------------------

 